Van Brunt, P. J.
We are unable to see any distinction between the case at bar and the case of Dolan v. Mayor, 6 Hun, 506. The attempt to show that the resolution of the board of supervisors, adopted 20th December, 1864, did not create the office of subpoena server to the district attorney, in no manner distinguishes the case at bar from the one cited. It is true that there is evidence that the district attorney, prior to the adoption of this resolution, employed subpoena servers, but the authority under which such employment was made by the district attorney nowhere appears. Prom the recitals of the resolution of the 20th December, 1864, it would, however, appear that such employment had been sanctioned by the resolution of the board of supervisors previously adopted, and which were repealed by the resolution of the 20th December, 1864. In any event, we are pointed to no authority authorizing the employment of the plaintiff by the district attorney except the resolution of the 20th of December, 1864. Under these circumstances the facts of the case at bar are precisely the same as those in the case cited, and that decision must control. The judgment should be affirmed, with costs- All concur.